Citation Nr: 0124744	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  93-07 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for a lumbar spine 
disability, to include degenerative joint disease at L5-S1.

1.  Entitlement to service connection for a cervical spine 
disability, to include cervical fusion of C4-5.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas, that denied the veteran's claim for service 
connection for a cervical disability, a lumbar disability and 
a total rating based on individual unemployability.  This 
matter was previously before the Board in February 1995, 
April 1996 and March 2000 at which times it was remanded to 
the RO for additional development.  


REMAND

The Board recognizes the longstanding nature of this appeal 
and the prior remands on file; however, due to the complexity 
of the veteran's spine disabilities it will be necessary to 
once again remand this case for evidentiary and due process 
considerations.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In development of this claim, the RO requested in March 1995 
all medical records from the Social Security Administration 
(SSA) related to the veteran's application for benefits; 
however, the only records on file are those that the veteran 
submitted in April 1995.  Consequently, the RO should make 
another attempt to obtain the veteran's complete records from 
the SSA.  See 38 U.S.C.A. §5103A(b)(3); Collier v. Derwinski, 
1 Vet. App. 413 (1991); Murincksak v. Derwinski, 2 Vet. App. 
363 (1992).  Incidentally, the records that the veteran did 
submit in April 1995 show that determinations regarding SSA 
disability benefits were made in 1989, 1990 and 1991. 

In addition to the incomplete records from the SSA, the 
claims file is devoid of postservice private medical 
evidence, despite repeated requests for such evidence.  In 
this regard, the veteran reported undergoing back surgery in 
1979, but there are no records related to this surgery.  
Also, in a recent statement from David S. Spalding, M.D., in 
September 1998, Dr. Spalding stated that he had been the 
veteran's family physician during 1978 and that he would 
answer any questions if contacted.  In light of this, the RO 
should make an attempt to contact Dr. Spalding to get the 
veteran's treatment records from 1978.  During an October 
1982 VA examination, the veteran reported that he had been in 
traction following an automobile accident in 1980 and that he 
underwent back surgery in 1981.  These records are likewise 
missing and should be obtained.  Moreover, a March 1991 
private medical record states that the veteran underwent four 
cervical procedures, but the operative records from all four 
surgeries are not on file.  They too should be obtained.  See 
38 U.S.C.A. § 5103A(b)(1).

The RO should also request the veteran's complete service 
personnel records so as to better document the nature and 
frequency of his parachute jumps.  38 U.S.C.A. § 5103A(b)(3).

Lastly, it is noted on a July 1987 cervical operative report 
from St. Anthony's Hospital that the veteran was injured 
while working two years earlier.  In view of this 
information, the veteran should be asked whether he ever 
filed a workers compensation claim following this or any 
other postservice injury and, if so, with whom.  Any records 
so identified should be obtained.  38 U.S.C.A. § 5103A(b).

The issue of a total rating based on individual 
unemployability due to service-connected disability is 
deferred pending development of the service connection 
issues.  This is because the outcome of the total rating 
issue may be significantly impacted by the determination of 
the service connection issues.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to identify the names and 
addresses of all facilities that treated 
or operated on his spine after service, 
and have him sign releases so that the 
records he identifies may be obtained.  
See 38 C.F.R. § 3.159.  The veteran 
should also be asked whether he ever 
filed a workers compensation claims 
following any of his injuries and, if so, 
with whom.  Efforts to obtain pertinent 
records must be documented in the claims 
folder and the veteran must be informed 
of the results of the requests for 
records in keeping with the VCAA.  The RO 
should be sure to request medical records 
related to the veteran's treatment with 
Dr. Spalding in 1978 and, alternatively, 
more detailed information regarding such 
treatment.  38 U.S.C.A. § 5103A(b).  Any 
records received should be associated 
with the claims file.

2.  The RO should obtain from the SSA a 
copy of its decisions regarding the 
veteran's disability claims along with 
the medical evidence on which these 
decisions were based.  These records 
should then be incorporated into the 
claims file.

3.  The RO should obtain the veteran's 
complete service personnel records.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

5.  The RO should thereafter readjudicate 
the claim for service connection for a 
lumbar spine disability and a cervical 
spine disability.  The RO should then 
readjudicate the claim for a TDIU.  If 
any action taken remains adverse to the 
veteran, he and his representative should 
be furnished with a new supplemental 
statement of the case and be given an 
opportunity to respond.  

The case should then be returned to the Board, if in order.  
The veteran need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




